CONTRAT DE PARTAGE DE PRODUCTION

PERMIS JENEIN CENTRE

ENTRE

L'ENTREPRISE TUNISIENNE
D'ACTIVITES PETROLIERES

ET

STORM VENTURES INTERNATIONAL
INC.

CONTRAT DE PARTAGE DE PRODUCTION

ENTRE LES SOUSSIGNEES:

L'Entreprise Tunisienne d'Activités Pétrolières, ci-après dénommée « ETAP », ayant
son siège au 27 bis, Avenue Khéreddine Pacha 1073-Tunis -Tunisie, représentée aux
fins des présentes par son Président Directeur Général, Monsieur Khaled BECHEIKH ;
ETAP agissant en tant que « Titulaire » ;

d'une part,
Et

Storm Ventures International Inc., (ci-après dénommée « STORM»), société de droit
établie et régie selon les lois de l'Etat d'Alberta (Canada), ayant son siège social au
1400, 340 — 12th Avenue S.W., Calgary, AB T2R 1L5 Canada, faisant élection de
domicile au Br.401, Immeuble Regency, 4°" étage, Rue du Lac Leman, Les Berges
du Lac 1053 - Tunis, Tunisie, et représentée par son Président, Monsieur
Matthew BRISTER,

STORM agissant en tant qu'« Entrepreneur ».
d'autre part.

Il est préalablement exposé ce qui suit :

Un Protocole d'Accord a été conclu en date du 18 juin 2007 entre l'Autorité
Concédante d'une part et ETAP et STORM d'autre part portant autorisation de
travaux de prospection dans le Permis de Prospection JENEIN CENTRE. Un arrêté du
Ministre de l'Industrie, de l'Energie et des Petites et Moyennes Entreprises en date du
5 octobre 2007 portant institution du Permis de Prospection JENEIN CENTRE a été
publié au Journal Officiel de la République Tunisienne n°83 du 16 octobre 2007.

L'Entrepreneur ayant pleinement satisfait à toutes ses obligations résultant dudit
Permis de Prospection JENEIN CENTRE, ETAP et l'Entrepreneur ont déposé une
demande de transformation du Permis de Prospection JENEIN CENTRE en Permis de
Recherche en date du 19 décembre 2008.

ETAP est en droit conformément aux dispositions du Code des Hydrocarbures et des
textes le complétant et le modifiant d'obtenir de l'Autorité Concédante un Permis de
Recherche exclusif, couvrant tout le périmètre visé à l'Article 2 ci-après
dénommé Permis « JENEIN CENTRE» ou « Permis ».

ETAP est en droit, conformément aux dispositions de l'Article 39.2 du Code des
Hydrocarbures, d'obtenir une ou plusieurs Concessions dérivées du Permis « JENEIN
CENTRE».
ETAP est en droit, conformément à l'Article 97 du Code des Hydrocarbures, de
conclure un Contrat de Partage de Production « Contrat» avec un Entrepreneur
possédant les ressources financières et l'expérience technique nécessaires.

L'Entrepreneur possède les ressources financières et l'expérience technique
nécessaires pour conduire les Opérations Pétrolières.

ETAP et l'Entrepreneur désirent conclure un Contrat concernant la recherche,
l'exploitation et la production des hydrocarbures liquides et/ou gazeux dans le Permis
visé à l'Article 2 et les Concessions qui en seraient issues.

Ceci étant exposé, il a été arrêté et convenu ce qui suit :
Article premier : Définitions

1.1. "Année": signifie une période de douze (12) mois calendaires selon le
calendrier grégorien.

1.2. « Abandon » ou « Abandon d'une Concession » : signifie la fermeture
d'un puits, la récupération des installations de production et la remise en état des
sites de recherche et d'exploitation.

1.3. "Travaux de Recherche" ou “Opérations de Recherche" ou
"Recherche" : signifie, au sens du Code des Hydrocarbures, les études et les
travaux notamment géologiques, géophysiques et de forage ainsi que les essais de
production, chacun de ces essais ne devant pas dépasser sept (7) jours et ce, en vue
de découvrir des gisements d'Hydrocarbures et d'en apprécier l'importance des
réserves en place et récupérables et plus généralement toutes opérations liées aux
précédentes et concourant aux même objectifs.

1.4. "Appréciation" ou "Travaux d'Appréciation" : signifie les Opérations de
Recherche conduites en vue d'apprécier l'importance des réserves en place et
récupérables et déterminer l'étendue d'un Gisement découvert.

1.5. "Baril" : équivaut à quarante deux (42) gallons des Etats Unis d'Amérique,
mesuré à l'état liquide rapporté aux conditions standards, telles que définies par
l'American Petroleum Institute (« A.P.I. »).

1.6. "Code des Hydrocarbures" ou "Code" : signifie le Code des Hydrocarbures
tel que promulgué par la Loi n°99-93 du 17 août 1999 telle que complétée et
modifiée par la loi n°2002-23 du 14 février 2002 , par la loi n° 2004-61 du 27 juillet
2004 et par la Loi n°2008_15 du 18 Février 2008 ainsi que les textes subséquents
pris pour son application.

1.7. "Concession" ou “Concession d'Exploitation" : signifie le titre des
Hydrocarbures dérivant du Permis, octroyé conformément aux dispositions du Code
des Hydrocarbures et de la Convention et ses annexes.

1.8. "Convention" : signifie la Convention Particulière relative aux Travaux de
Recherche et d'Exploitation des Gisements d'Hydrocarbures dans le Permis de

m
Recherche « JENEIN CENTRE » qui sera signée à Tunis entre l'Etat Tunisien, d'une
part, et ETAP et STORM d'autre part conformément au Code des Hydrocarbures.

1.9. "Date de Découverte Economique" : signifie la date citée à l'Article 8
paragraphe 5 du présent Contrat.

1.10. "Date d'Effet”: signifie la date de publication au Journal Officiel de la
République Tunisienne de l'Arrêté instituant le Permis, sous réserve de l'approbation
de la Convention et de ses Annexes par Décret.

1.11. "Découverte Economique" ou "Découverte Economiquement
Exploitable" au sens de l'Article 41 du Code, signifie la découverte d'un ou
plusieurs Gisement(s) dont le plan de Développement tel que défini par l'Article 46
dudit Code, démontre que les investissements nécessaires pour la mise en
Production du Gisement sont économiques.

1.12. "Dépenses liées à toutes Opérations de Recherche", "Dépenses liées
à toutes Opérations de Développement" et “Dépenses liées à toutes
Opérations de Production et Production Economique": signifient les
dépenses réalisées et comptabilisées conformément à la "Procédure Comptable",
annexée au présent Contrat.

1.13. "Développement" ou "Opérations de Développement" : signifie le
forage des puits autres que des puits de recherche et d'appréciation, la construction
et la mise en place d'équipements, de conduites, d'installations, d'usines, de réseaux
etc. à l'intérieur et à l'extérieur du Permis, requis pour réaliser l'extraction, le
traitement, le transport, le stockage et l'enlèvement au point d'exportation des
Hydrocarbures liquides ou gazeux, ainsi que pour le recyclage de la Production ou
pour tout autre projet de récupération secondaire ou tertiaire y compris la production
préliminaire, les essais et autres activités en relation avec l'une quelconque des
opérations précitées, menées avant la date de commencement de la Production
Economique.

1.14." Dollar": signifie le dollar des Etats-Unis d'Amériques ou $.

1.15. "Gaz" : signifie le gaz naturel aussi bien associé que non associé, et l'un
quelconque de ses éléments constituant, produits à partir de n'importe quel puits
situé dans le Permis et dans la Concession en dérivant toutes substances non
hydrocarbonées s'y trouvant incluses y compris le gaz résiduel.

1.16. "Gisement" : signifie un piège contenant une accumulation naturelle et
continue d'Hydrocarbures, tel que défini dans le Code des Hydrocarbures.

1.17. "Hydrocarbures" : signifie les hydrocarbures naturels liquides et gazeux, tels
que définis à l'article 2.e., f. et g. du Code des Hydrocarbures.

1.18. "Opérateur" : désigne l'Entrepreneur ou toute autre entité chargée
d'effectuer toute opération pétrolière en vertu du présent Contrat.
1.19. "Opérations Pétrolières" : signifie toutes les Opérations de Recherche,
d'Appréciation, de Développement, d'Exploitation et d'Abandon, conduites en vertu
du présent Contrat.

1.20. "Partie" ou "Parties" : désigne le Titulaire ou l'Entrepreneur ou les deux
ainsi que les cessionnaires éventuels de l'Entrepreneur.

1.21. "Période de Validité du Permis" : signifie la période initiale de validité du
Permis ou toute autre période de renouvellement ainsi que leurs extensions
éventuelles accordées selon les dispositions du Code des Hydrocarbures et du Cahier
des Charges annexé à la Convention.

1.22. "Hydrocarbures Liquides" ou « Pétrole »": signifie le pétrole liquide et les
liquides de gaz naturel.

1.23. "Production Economique" ou "Opérations de Production Economique"
ou "Exploitation": signifie toute activité réalisée dans le Permis et/ou les
Concessions après la Date de la Découverte Economique en vue de l'extraction, du
traitement, du transport, du stockage et de l'enlèvement au point d'exportation du
pétrole ainsi que tous travaux et activités s'y rattachant, y compris les opérations
d'amélioration de la récupération telles que le recyclage, la compression, le maintien
de pression ou l'injection d'eau, mais à l'exclusion des travaux de remise en état
après abandon du champ.

1:24. "Production" : signifie l'extraction et autres travaux ou services s'y
rattachant.

1.25. Société ou Organisme Affilié : désigne :

im Toute société ou organisme dans les assemblées desquelles une Partie
détient directement ou indirectement plus de cinquante pour cent (50%)
des droits de vote, ou

ii. Toute société ou organisme ou établissement public détenant, directement
ou indirectement plus de cinquante pour cent (50%) des droits de vote
dans les assemblées d'une Partie, ou

ii. Toute société ou organisme dans les assemblées desquelles plus de
cinquante pour cent (50%) des droits de vote sont détenus directement ou
indirectement par une Partie, au sens des alinéas (i) et (ii) ci-dessus,
ensemble ou séparément.

1.26. "Trimestre" : signifie une période de trois mois calendaires commençant
respectivement le 1er janvier, le 1er avril, le 1er juillet, ou le 1er octobre de chaque
Année.

Article deux : Objet

Le présent Contrat conclu dans le cadre de la Convention, a pour objet la Recherche
et l'Exploitation d'Hydrocarbures liquides et gazeux dans le cadre du Permis « JENEIN
CENTRE » tel que défini à l'Annexe A de la Convention.
ETAP s'engage à confier exclusivement à l'Entrepreneur la conduite et l'exécution des
Opérations Pétrolières dans le Permis et/ou la/les Concession(s) en dérivant, sauf
renonciation expresse de la part de l'Entrepreneur.

L'Entrepreneur s'engage à financer, à son risque exclusif, la totalité des Opérations
Pétrolières et sera assujetti dans le cadre de la réalisation de ses travaux sur le
Permis et les Concessions en découlant, aux dispositions de la Convention de ses
annexes.

Durant la période de validité du présent Contrat, toute Production résultant des
Opérations Pétrolières sera partagée entre l'ETAP et l'Entrepreneur suivant les
dispositions des Articles 9 et 10 ci-dessous.

Article trois : Date d'effet et durée de contrat

3.1. Le présent Contrat entrera en vigueur à la Date d'Effet, telle que définie dans
l'Article 1.10 ci-dessus.

3.2. Le présent Contrat est conclu pour toute la durée de validité du Permis y
compris ses renouvellements et extensions de la durée et de toute(s) Concession(s)
en dérivant et de l'accomplissement par chacune des Parties de ses droits et
obligations découlant du Code, de la Convention et du présent Contrat.

3.3. Toute demande faite par l'Entrepreneur à l'ETAP, de renouvellement,
d'extension de la superficie ou de la durée de validité du Permis, devra parvenir à
l'ETAP au moins un mois avant la date limite de dépôt de ladite demande.

3.4. Durant la phase de Recherche, l'Entrepreneur peut à tout moment et sur
préavis de trois (3) mois, notifier à l'ETAP qu'il met fin aux Opérations de Recherche,
sous réserve que l'Entrepreneur remplisse ses obligations contractuelles y afférentes.

3.5. Durant la phase d'Exploitation, et sous réserve que l'Entrepreneur ait rempli ses
obligations contractuelles, il pourra à tout moment et sur préavis de trois (3) mois,
notifier à l'ETAP qu'il met fin aux Opérations Pétrolières dans une Concession. De ce
fait, ETAP et l'Entrepreneur seront libérés de toute obligation de quelque nature que
ce soit.

3.6. Toute résiliation doit intervenir dans le cadre de l'Article 29 ci-après.
Article quatre : De l’Entrepreneur

4.1 ETAP confie les Opérations Pétrolières dans le Permis et/ou la/les Concession(s)
exclusivement à l'Entrepreneur, lequel s'engage à préparer et à exécuter ces
Opérations conformément aux dispositions du Code des Hydrocarbures, de la
Convention et du présent Contrat, et aux programmes et budgets approuvés par le
Comité Conjoint de Gestion visé à l'Article 6, en accord avec les pratiques
généralement en usage dans l'industrie pétrolière internationale.
4.2. L'Entrepreneur supportera, paiera et aura le droit de comptabiliser la totalité des
dépenses effectuées dans le cadre des Opérations de Recherche, d'Appréciation, de
Développement, de Production, de Production Economique et d'Abandon.

4.3. L'Entrepreneur a le droit de recouvrer, dans la limite des règles de partage
définies ci-après, la totalité des dépenses engagées dans le cadre du présent
Contrat, conformément aux dispositions de l'Article 9 ci-après, de même qu'il sera
rémunéré au moyen de la part de Pétrole ou de Gaz de Partage lui revenant
conformément aux dispositions de l'Article 10 ci-après.

4.4. L'Entrepreneur peut faire appel, pour la préparation et l'exécution des
Opérations Pétrolières, aux personnels, services, matériaux et équipements de ses
Sociétés  Affiliées ainsi qu'à tout entrepreneur ou sous-traitant approprié,
conformément aux dispositions du Code, de la Convention, et des Articles 20 et 21
du présent Contrat.

4.5. L'Entrepreneur pourra demander à ETAP, avant l'expiration de chaque période
de validité du Permis, de déposer auprès de l'Autorité Concédante une demande de
renouvellement du Permis. Sous la seule condition que l'Entrepreneur ait respecté les
obligations de l'Article 7.1, ETAP est tenue de satisfaire une telle demande dans les
délais prescrits.

4.6. L'Entrepreneur, et dans le cadre de l'article 98 du code et des articles 6.2 et
24.3 du présent Contrat, sous le contrôle du Comité Conjoint de Gestion, conduira
toutes les Opérations Pétrolières avec diligence, selon les règles de l'art telles
qu'appliquées dans l'industrie pétrolière internationale, de manière à réaliser une
récupération optimale des ressources naturelles découvertes dans le Permis.

4.7. L'Entrepreneur fera appel à du personnel de l'ETAP pour tous travaux et études
qui seront réalisées, pour les besoins du Permis et/ou Concessions, par lui où des
tiers selon des modalités à définir le moment venu. ETAP pourra proposer à
l'Entrepreneur des candidatures en vue de leur affectation auprès de l'Opérateur.

L'Entrepreneur décidera seul du nombre des candidatures à retenir, de la nature, du
lieu de travail et des rémunérations à payer à ce personnel. Tous les coûts supportés
par l'Entrepreneur seront considérés comme des dépenses recouvrables selon les
dispositions de l'Article 9 ci-après.

Article cinq : Impôts, Droits, Taxes

Les droits, taxes, impôts, tarifs et redevances dus ou payables au titre du présent
Contrat seront acquittés conformément aux dispositions du Code des Hydrocarbures
et des Articles 3 et 4 de la Convention.

Article six : Comité Conjoint de Gestion — Rôle d'opérateur
6.1. Comité Conjoint de Gestion :

6.1.1. ETAP et l'Entrepreneur formeront dans les trente (30) jours à compter de la
Date d'Effet du présent Contrat, un Comité Conjoint de Gestion, ci-après dénommé

SA
"Comité", composé par moitié de représentants de l'ETAP et par moitié de
représentants de l'Entrepreneur. Chaque représentant disposera d'une voix. Un des
représentants de l'Entrepreneur sera nommé Président dudit Comité.

6.1.2. Le Comité est chargé du contrôle des Opérations Pétrolières menées en vertu
du présent Contrat. A ce titre, il est, notamment, seul habilité à examiner et statuer
ce qui suit :

a) Les programmes annuels de travaux et budgets, y compris les révisions de
ceux-ci et les dépenses imprévues ;

b) La liste des fournisseurs proposée par l'Opérateur et relatifs à des marchés
dont le montant excède l'équivalent en Dinars Tunisiens de trois cent mille
dollars (300.000 $);

c) Le choix des lieux, date, nature et profondeur des forages ainsi que du
nombre de ces forages, conformément aux engagements de l'Entrepreneur ;

d) Les contrats et marchés proposés par l'Opérateur à la suite d'appels d'offres et
dont le montant excède l'équivalent en Dinars Tunisiens de trois cent mille
dollars (300.000 $). Etant entendu qu'en cas d'attribution d'un marché dont le
montant excède l'équivalent en Dinars Tunisiens de cent mille dollars
(100.000$) à une filiale de l'une des Parties, l'accord du Comité Conjoint de
Gestion sera requis ;

e) L'opportunité du développement d'un Gisement donné, eu égard aux
conditions économiques du champ considéré, sur la base d'un plan de
développement ou d’un plan de développement complémentaire présenté par
l'Opérateur dans les délais légaux ;

f) Le programme de travaux relatifs à la mise en œuvre de la récupération
secondaire et tertiaire ;

g) Tous plans d'assurances couvrant l'ensemble des activités et Opérations
Pétrolières entrant dans le cadre du présent Contrat ;

h) Le choix du système de production à mettre en place;
ï) Le plan d'Abandon des sites d'exploitation;

j) Le choix des Zones des rendus du Permis ;

k) Toute étude relative aux Opérations Pétrolières.

L'Opérateur communiquera au Comité dans un délai raisonnable tous documents et
informations relatifs aux sujets définis ci-dessus et à tous autres sujets d'importance
en rapport avec les Opérations Pétrolières.

6.1.3. Les décisions du Comité seront prises à l'unanimité, à condition toutefois
qu'au cas où l'unanimité ne pourrait être obtenue sur une question soumise par
l'Entrepreneur, dans les formes requises, les voix de l'Entrepreneur seront
prépondérantes pour les décisions relatives aux Opérations de Recherche ainsi que
celles se rapportant aux propositions de l'Opérateur dans le cadre des alinéas (c), (f),
et (j) du paragraphe 1-2 du présent article 6.

6.1.4. Le Comité se réunit tous les semestres, durant la phase de Recherche et
d'Appréciation et tous les trimestres au cours des phases de Développement et
d'Exploitation, sur convocation de son Président ainsi qu'à la requête de l'une des
deux Parties par notification donnée à l'autre Partie au moins vingt (20) jours à
l'avance. En cas de circonstances nécessitant une action urgente, une durée de
notification plus courte mais d'au moins trois (3) jours pourra être fixée. La
notification doit spécifier la date proposée, le lieu et l'ordre du jour de la réunion. Les
décisions du Comité peuvent être arrêtées sans tenue de réunion si tous les
représentants des deux Parties notifient leur consentement conformément aux
stipulations de l'Article 33 ci-après.

6.1.5. Les réunions du Comité se tiendront à Tunis, ou à tout autre endroit fixé par
l'Opérateur.

6.1.6. La présence ou la représentation par procuration d'au moins d'une majorité
des membres de représentants est nécessaire à la validité des délibérations. Chaque
membre peut voter par procuration écrite et signée en faveur d'un autre membre du
Comité. Toutefois dans le cas où un membre n'exprimerait pas un vote sur une
résolution dûment soumise au Comité Conjoint de Gestion soit directement, soit par
procuration, cette décision sera considérée comme ayant été adoptée.

6.1.7. ETAP et l'Entrepreneur pourront désigner également à tout moment un
membre suppléant où un remplaçant; ce droit pourra être exercé par notification
écrite d’une Partie adressée à l'autre Partie.

6.1.8. ETAP et l'Entrepreneur auront le droit de se faire accompagner et assister par
des experts ou conseillers à n'importe quelle réunion du Comité pour assister aux
discussions, d'ordre technique ou autre, comme de nécessaire.

6.1.9. L'Opérateur, après consultation avec ETAP, sera responsable de la préparation
de l'ordre du jour et des documents de travail de chaque réunion ainsi que de la
conservation des archives des réunions et décisions du Comité. Toute documentation
relative à ces réunions sera transmise à ETAP en temps utile.

6.1.10. L'Opérateur sera autorisé à engager des dépenses non approuvées par le
Comité dans les cas suivants :

- situations d'urgence, telles que définies dans l'Article 7.1.e et 7.2. (iv) du
présent Contrat,

- au titre de dépassements budgétaires, dans la limite de douze et demi pour
cent (12,5 %) avec un maximum de l'équivalent en Dinars Tunisiens de deux
cent cinquante mille Dollars (250.000 $) pour chaque rubrique budgétaire. Ce
taux et cette limite pourront être révisés, le cas échéant, d'un commun
accord.

- Il est entendu que dans le cas de difficultés qui peuvent être rencontrées lors
d'un forage et que l'Entrepreneur sera amené à dépasser le budget
correspondant, le Comité Conjoint de Gestion sera immédiatement informé du
dit dépassement, son approbation sera requise dans le cas ou ledit
dépassement sera supérieur à sept cent mille Dollars (700.000 $).

9

6.2. Rôle d'Opérateur :

En application des dispositions de l’article 98.b du Code des Hydrocarbures,
l'Entrepreneur pourra être formé d'un groupe de sociétés, l'une d'elle aura les
responsabilités de l'Opérateur.

Au cours de la réalisation de son mandat, l'Opérateur sera remboursé au coût réel
sans bénéfice, ni perte.

6.2.1. Travaux de Recherche : STORM est désigné Opérateur et conduira toutes
les Opérations de Recherche.

6.2.2. Travaux de Développement : STORM conduira toutes les Opérations de
Développement.

L'ETAP sera associé à la réalisation de tout plan de développement ; les conditions et
les modalités de cette participation seront définies entre l'Opérateur et l'ETAP.
L'Entrepreneur et ETAP constitueront un Groupe Projet composé d'un représentant
de l'Entrepreneur et d'un représentant de l'ETAP ; ce Groupe Projet fera partie de
l'organisation de l'Opérateur et il sera sous sa responsabilité.

6.2.3. Travaux de Production Economique : L'Entrepreneur et ETAP créeront un
comité technique paritaire qui conseillera le Comité Conjoint de Gestion sur tous les
aspects relatifs aux Opérations de Production Economique. Pour l'exercice du rôle
d'Opérateur, les Parties opteront pour l’une des alternatives suivantes :

(i) STORM assumera les responsabilités de l'Opérateur ;

(ii) Une société commune paritaire ETAP/l'Entrepreneur travaillant au prix
coûtant ;

(ii) Toute autre formule qui pourrait être retenue d'un commun accord entre
l'ETAP et l’Entrepreneur.

STORM continue d'exercer le rôle d'Opérateur jusqu'à la prise d'une décision
concernant le choix de l’une des alternatives citées ci-dessus.

Il est entendu que le choix sera dicté par l'optimisation de la valeur potentielle de la
découverte mise en développement.

Ces alternatives seront étudiées dans l'ordre ci-dessus énoncé. Au cas où l'une des
options décrites aux paragraphes ci-dessus serait retenue par les Parties, cette
option entrera en fonction au plus tard le 1er janvier de l'Année suivant le
commencement de la Production Economique ; étant entendu que cette date pourra
être reportée d'un commun accord si, à la date convenue, le transfert du rôle
d'Opérateur est susceptible de perturber la bonne marche des Opérations Pétrolières.

Si les Parties choisissent l'option visée au (ii) ci-dessus, l'accord entre actionnaires et
les statuts de la société commune seront élaborés et conclus en temps opportun.

Article sept : Programme de travaux et de dépenses

7.1. Travaux et dépenses de recherche et d'appréciation

a)

L'Entrepreneur s'engage à réaliser, à sa charge et à son seul risque les Travaux
de Recherche sur le Permis. L'Entrepreneur est notamment seul responsable vis-
à-vis de l'Autorité Concédante de l'obligation relative à la réalisation des travaux
minima en application des dispositions des articles 3, 5 et 9 du Cahier des
Charges annexée à la Convention. L'Entrepreneur est seul redevable à l'Autorité
Concédante du versement prévu par le Cahier des Charges en cas de la non
réalisation desdits travaux minima.

b) L'Entrepreneur commencera les travaux de Recherche au plus tard six (6) mois

c)

après la Date d'Effet du présent Contrat sous réserve de l'approbation par décret
de la Convention et de ses annexes. Durant la validité du présent Contrat, ETAP
mettra à la disposition de l'Entrepreneur, toutes les données en sa possession,
relatives au Permis.

Dans les trois (3) mois qui suivront la Date d'Effet, l'Entrepreneur soumettra à
l'examen du Comité, un programme de travail et un budget détaillé afférent aux
Opérations Pétrolières. La même procédure s'appliquera ultérieurement aussi
longtemps que le Permis est en cours de validité, les programmes de Recherche
et budgets étant toutefois soumis au Comité deux (2) mois avant le
commencement de l'Année. Toutes modifications ultérieures seront soumises à
l'approbation du Comité.

d) Tout programme de travaux et tout budget ainsi que tout amendement ou toute

e)

g)

modification y afférent soumis au Comité en application des dispositions du
présent Article 7, relatifs aux travaux et dépenses, afférents à la période de
validité du Permis concernée par de tels programmes de travaux et budgets,
devront être conformes aux stipulations du présent Article.

En cas d'urgence, ce qui comprend, à titre énonciatif et non limitatif, le risque de
perte de vies ou de biens ou d'atteinte à l'environnement, l'Entrepreneur peut
effectuer autant de dépenses additionnelles hors budget que nécessaire en vue
de prévenir ou de limiter un tel risque. De telles dépenses seront considérées
comme dépenses de Recherche et seront recouvrées conformément aux
dispositions de l'Article 9.

L'Entrepreneur sera responsable de la préparation et de l'exécution du
programme de travaux d'Exploration en accord avec les pratiques en usage dans
l'industrie pétrolière internationale.

L'Entrepreneur fournira à ETAP dans les soixante (60) jours suivant la fin de
chaque Trimestre un compte-rendu des travaux de Recherche, faisant ressortir le
total des dépenses par rubrique budgétaire encourues par l'Entrepreneur durant
le Trimestre considéré.

7.2. Travaux et dépenses de développement et d'exploitation

i. L'Entrepreneur s'engage à réaliser, à sa charge et à son seul risque, les
travaux de Développement, d'Exploitation et d'Abandon de toute Concession
issue du Permis.
ii. Dans les trois (3) mois qui suivront la date d'adoption du Plan de
Développement, l'Entrepreneur soumettra à l'examen du Comité, le premier
programme de travaux et le premier budget annuel détaillé afférent aux
Opérations de Développement. La même procédure  s'appliquera
ultérieurement, aussi longtemps que la Concession sera en cours de validité,
les programmes et budgets étant toutefois soumis au Comité deux (2) mois
avant le commencement de l'année. Toute modification ultérieure sera
soumise à l'approbation du Comité.

iii. Tout programme de travaux et tout budget soumis au Comité, ainsi que tout
amendement ou modification y afférent, devront être conformes aux
stipulations du présent Contrat et relatives aux travaux et dépenses afférents
au Développement et à l'Exploitation de la Concession concernée par de tels
programmes de travaux et budgets.

iv.En cas d'urgence, ce qui comprend à titre énonciatif et non limitatif, le risque
de perte de vies ou de biens ou d'atteinte à l'environnement, l'Entrepreneur
peut effectuer autant de dépenses additionnelles hors budget que nécessaire
en vue de prévenir ou de limiter un tel risque. De telles dépenses seront
considérées comme dépenses recouvrables conformément aux dispositions de
l'Article 9.

v. L'Opérateur sera responsable de la préparation et de l'exécution du
programme de travaux de Développement et d'Exploitation, en accord avec les
pratiques en usage dans l'industrie pétrolière internationale.

vi.L'Opérateur fournira à ETAP, dans les soixante (60) jours suivant la fin de
chaque Trimestre, un compte-rendu des travaux de Développement et/ou
d'Exploitation, faisant ressortir le total des dépenses encourues par
l'Entrepreneur durant le Trimestre considéré.

7.3. Travaux et dépenses d'Abandon

L'Entrepreneur s'engage à réaliser, à ses frais et risque, les travaux d’Abandon et de
remise en état des sites d'exploitation de toute Concession issue du Permis et
constituera à cet effet une provision d'abandon dans les conditions prévues à l'Article
118 du Code.

a) Dans les trois (3) mois qui suivront la date d'adoption du plan d'Abandon par le

Comité Conjoint de Gestion, l'Entrepreneur ouvrira auprès d'une banque installée
en Tunisie un compte spécial qui sera crédité des montants calculés
conformément aux dispositions de l'Article 119 du Code. Ce compte sera
mouvementé, par les personnes nommément désignées par ETAP et
l'Entrepreneur, au moment opportun.

b) A la fin des opérations d'Abandon, l'éventuel solde, créditeur de la provision sera

versé à l'Entrepreneur et ETAP selon des proportions telles qu'elles résulteront de
l'application des taux prévus à l'Article 10 ci-dessous par l'intégration dudit solde
créditeur au mécanisme de partage de la production.
Au cas où le montant de la provision s'avérerait insuffisant pour couvrir la totalité
des dépenses d'Abandon, l'Entrepreneur prendra à sa charge les travaux
nécessaires pour réalisation de toutes les opérations d’Abondan.

c) L'Opérateur sera responsable de la préparation et de l'exécution du programme
d'Abandon et de remise en état des sites d'exploitation, en accord avec les
pratiques en usage dans l'industrie pétrolière internationale.

d) À la fin des opérations d'Abandon, ETAP et l'Entrepreneur régulariseront la
situation et apureront les comptes au prorata de leur propriété respective dans
les équipements.

7.4. L'Entrepreneur exécutera les Opérations Pétrolières de manière à préserver
l'environnement.

Article huit : Découverte Economique

8.1. Chaque fois que l'Entrepreneur fera une découverte potentiellement exploitable
d'un Gisement d'Hydrocarbures qu'il souhaite évaluer, il établira un programme de
travaux d'Appréciation et de dépenses qu'il soumettra au Comité.

8.2. L'Entrepreneur réalisera à sa seule charge et à son seul risque tout programme
de travaux d'Appréciation dans un délai de trois (3) années pour une Découverte de
Pétrole et de quatre (4) années pour une Découverte de Gaz et au plus tard avant
l'expiration de la validité du Permis, en conformité avec le Code des Hydrocarbures.

8.3. L'Entrepreneur communiquera au Comité les résultats du programme de travaux
d'Appréciation réalisé.

8.4. Le but des travaux d'Appréciation étant de déterminer si une Découverte
Potentiellement  Exploitable mérite d'être développée économiquement,
l'Entrepreneur, s'il estime avoir fait une Découverte Economique, la notifiera pour
examen au Comité. Cette notification comprendra dans ce cas, en sus des résultats
des travaux d'Appréciation, un plan de Développement du (ou des) Gisement(s)
découvert(s). Le plan de Développement devra contenir les éléments stipulés par
l'Article 47 du Code des Hydrocarbures.

8.5. ETAP fera, à la demande de l'Entrepreneur, sous sa responsabilité et dans les
délais prescrits par le Code, toute demande de Concession auprès de l'Autorité
Concédante. La date à laquelle cette demande est faite sera considérée comme date
de Découverte Economique.

8.6. Toute demande de Concession présentée par l'Entrepreneur à l'ETAP doit
intervenir au plus tard deux (2) mois avant l'expiration des périodes de validité du
Permis.

Article neuf : Recouvrement des dépenses

9.1. L'Entrepreneur aura le droit, dès le début de la Production, au recouvrement
des Dépenses liées à toutes les Opérations Pétrolières, par prélèvement d'un

13
pourcentage des hydrocarbures liquides et/ou gazeux produit et récupéré du Permis
et de toute Concession et non utilisé dans les opérations susvisées. Ce Pétrole ou
Gaz sera ci-après désigné par "Pétrole ou Gaz de Recouvrement".

Les Dépenses liées aux Opérations de Recherche et d'Appréciation (y compris les
dépenses de prospection réalisées dans le cadre du Permis de Prospection JENEIN
CENTRE) pourront être recouvrées sur tout Gisement d'Hydrocarbures Liquides
et/ou gazeux issu du Permis, au seul choix de l'Entrepreneur. Ce choix sera notifié
par l'Entrepreneur à ETAP.

Les dépenses de Développement, de Production, de Production Economique et
d'Abandon seront imputées au Gisement auquel elles correspondent et recouvrées
sur la production dudit Gisement. Cependant,les dépenses liées aux Opérations de
Développement relatives à une Concession et non encore recouvrées à l'arrêt définitif
de la Production de ladite Concession pourront être recouvrées de la Production de
toutes autres Concessions existantes ou futures, issues du Permis.

Les quantités d'Hydrocarbures Liquides disponibles au titre du Pétrole de
Recouvrement sont égales à quarante cinq pour cent (45%).

Les quantités d'hydrocarbures gazeux disponibles au titre du Gaz de Recouvrement
sont égales à quarante huit pour cent (48%).

Il est entendu que chaque taux constitue un plafond annuel et que la valeur de la
quantité de Pétrole où de Gaz ainsi prélevée pour une année déterminée ne saurait
excéder le montant effectif des dépenses recouvrables.

9.2. Toutes les dépenses non capitalisées de Recherche, d'Appréciation,
d'Exploitation et d'Abandon seront recouvrées par l'Entrepreneur en Dollar, à
l'identique, c'est-à-dire sans être productives d'intérêts et sans application d'aucun
coefficient d'actualisation.

Toutefois, les charges d'intérêts d'emprunts relatives aux investissements de
Développement de Gisements de Pétrole et/ou de Gaz et pour un montant d'emprunt
et /ou de crédit ne dépassant pas soixante dix pour cent (70%) de ces
investissements, seront recouvrées par l'Entrepreneur conformément aux dispositions
du paragraphe 5 (c) de l'Article 113.2 du Code des Hydrocarbures.

9.3. L'ENTREPRENEUR pourra constituer une provision destinée à couvrir les
dépenses d’Abandon imputables à une Concession et est en droit de recouvrer
lesdites dépenses comme part du Pétrole ou du Gaz de Recouvrement au moment de
la constitution de cette provision. Celle-ci sera constituée, selon la réglementation en
vigueur. Les modalités et conditions de constitution et de recouvrement de ladite
provision feront l'objet d'un accord entre ETAP et l'Entrepreneur au moment
opportun. Ledit accord sera basé notamment sur les dispositions suivantes :

- L'Année à partir de laquelle, l'Entrepreneur commencera à constituer la
provision ;
- Le nombre d'Années durant lesquelles la provision sera constituée et le dit
nombre pourra être supérieur à trois.

- Les estimations des facteurs de calcul de la provision conformément aux
modalités et critères définis dans l'Article 119 du Code des Hydrocarbures.

- Les conditions et les modalités d'ouverture du «compte spécial » et les
personnes autorisées à mouvementer ce compte prévu à l'article 121 du Code
des Hydrocarbures.

Les dispositions qui précèdent sont sans préjudice des droits de l'Entrepreneur
découlant des dispositions de l'article 123.1 du Code des Hydrocarbures.

9.4, L'Entrepreneur peut bénéficier des avantages prévus par l'Article 112.1 du Code
des Hydrocarbures dans les conditions fixées par ledit Code. Il est entendu que le
bénéfice de la majoration prévue des dépenses s'appliquera pour le Pétrole et/ou
pour le Gaz de Recouvrement.

9.5. Conformément à l'Article 114.2.c du Code des Hydrocarbures, L'Entrepreneur
aura le droit de constituer une provision pour réinvestissement destinée à financer
des dépenses de recherche dans les conditions prévues à l'Article 113.3 alinéa (a) du
Code des Hydrocarbure selon les termes et modalités ci-après :

i. La provision qui sera constituée sera recouvrée sous forme de quantités de
Pétrole ou Gaz de Recouvrement dans la limite des taux applicables à la
Concession considérée, soit aux taux définis à l'Article 9.1 du présent Contrat.

ii. La provision ainsi constituée pourra être utilisée pour financer des travaux
dans d'autres permis de recherche et/ou de prospection dans lesquels
l’Entrepreneur a des intérêts.

ii. Les montants ainsi utilisés à financer des travaux de Recherche et/ou de
prospection ne seront pas imputables aux pétroles ou gaz de recouvrement de
toutes autres concessions attribuées à ETAP et l'Entrepreneur.

iv. La contribution de la dite provision pour réinvestissement portera à
concurrence du pourcentage du montant des investissements considérées tel
que fixé par l'article 113.3.a du Code des Hydrocarbures

v. La provision ainsi constituée le sera dans la limite de vingt pour cent (20%) du
Pétrole ou Gaz de Partage revenant à l'Entrepreneur durant l'Année de
réalisation.

vi. Le programme de travaux de recherche ainsi visé et le budget correspondant
seront soumis à l'ETAP pour approbation.

9.6. Au fur et à mesure de l'encaissement du produit de ses ventes de Pétrole ou de
Gaz de Recouvrement, l'Entrepreneur imputera ses revenus aux dépenses cumulées
jusqu'au recouvrement total des dépenses imputables à une Concession donnée.
9.7. Dans les soixante (60) jours suivant la fin de chaque Trimestre, l'Entrepreneur
fera parvenir à ETAP un relevé du cumul des dépenses et des revenus à partir du
Pétrole ou du Gaz de Recouvrement, accompagné des pièces justificatives
nécessaires.

Pour le recouvrement par l'Entrepreneur des dépenses liées à toutes Opérations
d'Exploration, d'Appréciation de Développement, de Production, de Production
Economique et d'Abandon, la valeur de la part de Production correspondante et
définie ci-dessus, sera calculée conformément aux dispositions de l'Article 12.

9.8. Aux fins du présent Article 9, il est précisé que pour le calcul des droits au
Pétrole ou de Gaz de Recouvrement, la monnaie de compte sera le Dollar des Etats-
Unis d'Amérique.

Article dix : Partage de la Production

10.1. Le reliquat du Pétrole ou Gaz produit durant chaque Trimestre, après
prélèvement des quantités prévues à l'Article 9, sera ci-après dénommé "Pétrole ou
Gaz de Partage". Il sera réputé propriété de l'Entrepreneur et d'ETAP et sera partagé
entre ETAP et l'Entrepreneur, conformément aux pourcentages définis ci-après :

+Pétrole et Gaz de Partage (Profit Oil/Gas) :
Les taux de partage sont en fonction du facteur Rapport (R) tel que défini ci-après :

RAPPORT ‘’R" ENTREPRENEUR (%) ETAP (%)

R <1,0 30 70

1,0<R<1,8 77
1,5 <R<2/) 80
R>2,5 82,5

10.1.1 Définition du Rapport R : Pour une année n, R est défini comme la différence
entre la valeur cumulative de la production d'hydrocarbures de la concession jusqu'à
et y compris l’année n et la valeur cumulée de la part de Pétrole et /ou de Gaz de
Partage revenant à ETAP jusqu'à et y compris l’année n-1 sur le montant cumulé des
dépenses d'exploration, d'appréciation, de développement et d'exploitation jusqu'à et
y compris l’année n. Ainsi pour une Année n, R est défini comme la différence entre
X et Y divisée par la quantité C (R = (X-Y) / C).

+ Pour le Pétrole brut :

« X » étant la valeur cumulative de la production d'hydrocarbures liquide jusqu'à et y
compris l'Année n qui est égale au volume produit et commercialisé et multiplié par
le prix de vente FOB tel qu'approuvé par la Direction Générale de l'Energie.

«Y » étant la valeur cumulative de la part de Pétrole de Partage revenant à ETAP
jusqu'à et y compris l'Année n-iqui est égale au volume de la quantité de pétrole
revenant à l'ETAP et multiplié par le prix de vente FOB tel qu'approuvé par la
Direction Générale de l'Energie.

< C » étant le montant cumulatif des dépenses d'Exploration (y compris les dépenses
réalisées dans le cadre du Permis de Prospection JENEIN CENTRE), d'Appréciation,
de Développement et d'exploitation imputables à la Concession considérée y compris
les intérêts des emprunts relatifs à 70% des investissements de développement de la
Concession considérée jusqu'à et y compris l'Année n.

+ Pour le Gaz:

«X» étant la valeur cumulative de la production d'hydrocarbures jusqu'à et y
compris l'Année n qui est égale au volume produit et commercialisé et multiplié par
le prix de vente du gaz (le prix du gaz vendu sur le marché local est fixé par décret
et est égal à 80% du prix de vente du fuel oil à basse teneur en soufre (1%).

<Y» étant la valeur cumulative de la part de Gaz de Partage revenant à ETAP
jusqu'à et y compris l'Année n-1.

« C » étant le montant cumulatif des dépenses d'Exploration (y compris les dépenses
réalisées dans le cadre du Permis de Prospection JENEIN CENTRE), d'Appréciation,
de Développement et d'exploitation imputables à la Concession considérée y compris
les intérêts des emprunts relatifs à 70% des investissements de développement de la
Concession considérée jusqu'à et y compris l'Année n.

10.1.2 Au cours des trois mois précédant le début de la Production Economique et
au cours du dernier Trimestre de chaque Année (n — 1), ETAP et l'Entrepreneur
estimeront le rapport « R » pour l'année suivante en tenant compte des paramètres
rentrant dans le calcul dudit Rapport R tel que défini au paragraphe 10.1.3 ci-dessus.

La base pour le calcul de ces paramètres sera les budgets approuvés, les prévisions
de production et des prévisions de prix basées sur les prix obtenus par l'Entrepreneur
et ETAP (à l'exclusion des ventes de cette dernière au marché local) durant l'Année
en cours.

La valeur obtenue dudit rapport R sera utilisé provisoirement pour le partage de
production durant l'Année suivante.

Au cours du mois de juin de l'Année en cours, l'ETAP et l'Entrepreneur recalculeront
le rapport « R » pour ladite Année en cours. Ladite révision dudit Rapport « R » sera
effectuée sur la base des budgets révisés, des nouvelles prévisions de production et
des prix réalisés et prévus.

Au cours du mois de Mars, l'ETAP et l'Entrepreneur recalculeront le rapport «R »
définitif pour l'Année précédente. Ce calcul sera réalisé sur la base des dépenses et
de la production réalisée ainsi que des prix obtenus. Si la valeur du rapport «R »
pour l'Année considérée est différente de celle ou celles qui a (ont) été prévue(s), les
ajustements seront effectués lors des prochains enlèvements.

10.1.3 Un comité paritaire, Entrepreneur / ETAP sera constitué en temps opportun ;
ledit comité sera chargé de collecter les données relatives aux paramètres rentrant
dans le calcul du rapport R tels que prix, production et budget et de faire des
recommandations relatives au calcul dudit rapport « R ».

10.2. Les Parties fixeront dans les six (6) mois précédant la mise en production
d'une Découverte Economique une procédure régissant les modalités de
programmation des enlèvements de Pétrole revenant à chaque Partie. A cet effet,
elles concluront un accord d'enlèvement ("lifting agreement") sur la base
notamment des dispositions suivantes:

- La Partie sous enleveur aura le droit de combler son déficit d'enlèvement sur
la production future ; une limite d'un pourcentage de cette production future
pourra être fixée dans l'accord d'enlèvement ;

- Les pénalités applicables à la Partie qui refusera d'enlever ses droits sur la
production disponible au terminal ;

- L'Opérateur aura la charge de calculer périodiquement les droits de chaque
Partie du Pétrole disponible au terminal.

En cas de production de Gaz les conditions et les modalités de livraison de Gaz
seront conformes au contrat de vente de Gaz relatif à la Concession considéré.

10.3. L'Entrepreneur, trente (30) jours au moins avant le début de chaque Trimestre
suivant une Production régulière, soumettra par écrit à ETAP une prévision faisant
ressortir la quantité totale de Pétrole ou de Gaz que l'Entrepreneur estime pouvoir
être produite, récupérée et transportée en vertu des présentes durant le Trimestre
considéré.

10.4. Aux fins de l'Article 12, il est précisé que la monnaie de compte sera le Dollar
des Etats-Unis d'Amériques.

Article onze : Cession au marché local

11.1. L'Entrepreneur est exempté de toute obligation de cession ou de vente de
Pétrole brut à l'Autorité Concédante et/ ou au marché local. En conséquence,
l'Entrepreneur n'est pas et ne sera pas tenu de vendre une partie de la production de
Pétrole brut lui revenant pour les besoins de la consommation intérieure tunisienne;
étant entendu que cette opération de vente reste du ressort exclusif de l'ETAP.

11.2. Il est néanmoins entendu que l'Entrepreneur donnera, pour ses ventes de
Pétrole, priorité à ETAP, à prix et conditions commerciales identiques et ce sous
réserve des engagements que l'Entrepreneur peut avoir pris avec des tiers.

Article douze : Détermination du prix du Pétrole et du Gaz

12.1. Les deux Parties conviennent que pour le Pétrole produit dans le Permis et les
Concessions qui en seront issues, le prix du Baril de Pétrole vendu, cédé entre les
Parties, comptabilisé ou référencé, sera déterminé sur la base du prix de vente réel
FOB (port d'exportation tunisien) tel que défini au Cahier des Charges conformément
aux modalités ci-après :

a. Les différentes qualités de Pétrole produites dans les Concessions issues du Permis
seront regroupées en catégories, basées sur des caractéristiques similaires en densité,
teneur en soufre et métaux, point de liquéfaction, rendement en produits, etc.
b. Le prix FOB pour la période applicable, sera fixé par les Parties sur la base des prix
réels des livraisons faites par ETAP et l'Entrepreneur à des tiers indépendants pendant
ladite période, exclusion faite des livraisons sur le marché local.

Aux fins du présent alinéa, les livraisons aux tiers indépendants du Pétrole incluront
toutes opérations commerciales à l'exclusion des :

- ventes directes ou indirectes par l'entremise de courtiers, du vendeur à une
Société Affiliée telle que définie dans le présent Contrat ;

- échanges de Pétrole, transaction par troc, ou impliquant des restrictions,
ventes forcées, et en général toute vente de Pétrole motivée entièrement ou
en partie, par des considérations autres que celles prévalant normalement dans
une vente libre de Pétrole ;

- ventes résultant d'accord entre gouvernements, ou entre gouvernements et
sociétés étatiques.

c. Aussitôt que possible après la fin de chaque Trimestre, la valeur moyenne du
Pétrole ayant fait l'objet de ventes exclues par le paragraphe b) ci-dessus sera
déterminée (en Dollars par Baril, FOB Tunisie) par le comité par comparaison avec les
prix par Baril d'un échantillonnage de pétroles librement négociés de qualités
comparables aux prix du Pétrole vendu. Les prix retenus seront ceux publiés dans les
marchés internationaux pendant la même période, et notamment par le "Platt's Crude
Oil Market Wire".

Les prix du pétrole brut de référence seront ajustés pour tenir compte des différences
de qualité, quantité, notoriété, conditions de production, coûts de transport, date de
livraison, termes de paiement et autres éléments contractuels.

Les qualités de pétrole brut de référence seront sélectionnées pour cet échantillonnage
par accord mutuel entre les Parties et les autorités tunisiennes. Préférence sera
donnée aux pétroles de qualité comparable au pétrole tunisien, originaires d'Afrique ou
du Proche Orient, et vendus régulièrement sur les mêmes marchés que le pétrole
tunisien.

d. Pour la valorisation du stock final annuel arrêté au 31 décembre de chaque
exercice, le prix FOB sera fixé par les Parties en tenant compte des prix réels FOB des
quatre Trimestres de l'Année tels que définis au paragraphe b) ci-dessus sur la base
de la moyenne pondérée des quantités enlevées durant chaque Trimestre par les
Parties.

e. En cas de différend entre les Parties sur la fixation du prix du Pétrole selon les
modalités indiquées ci-dessus, il sera fait recours aux dispositions du paragraphe 12.2.
ci-après.

12.2. Toute contestation ou différend entre les Parties concernant le mode de
détermination de prix, ou la sélection du pétrole brut de référence, selon les termes du
présent Article sera résolu par un expert unique nommé conjointement par les Parties,
dans un délai d'un (1) mois. A défaut d'accord sur un tel expert, celui-ci sera désigné
par l'American Petroleum Institute (A.P.I.). L'expert devra rendre sa sentence dans un

19
délai d'un (1) mois à compter de sa désignation. La décision de l'expert sera définitive
et liera les Parties.

12.3. S'il s'agit de Gaz, la valeur de Gaz de Recouvrement à laquelle l'Entrepreneur a
droit sera déterminée comme suit :

a. Pour le gaz vendu au marché local, le prix garanti par l'Autorité Concédante
conformément à la Convention, et aux Articles 73.1 et 73.2 du Code.

b. Pour le gaz exporté, le prix sera déterminé, mutatis mutandis, conformément
aux dispositions des paragraphes 1 et 2 du présent Article.

Article treize : Dispositions particulières au Gaz

13.1. Si du gaz est produit ou est susceptible d'être produit à partir du Permis, ETAP
et l'Entrepreneur étudieront toutes les alternatives économiques possibles pour
l'utilisation de tout gaz découvert, produit ou susceptible d'être produit et décideront
de la meilleure solution aussi bien pour ETAP que pour l'Entrepreneur.

13.2. Les Parties conviennent qu'une telle étude prendra en compte l'obligation
d'approvisionner le marché local tunisien. Le prix de vente de tout hydrocarbure
gazeux fourni au marché tunisien sera celui garanti par l'Autorité Concédante en
vertu de la Convention et de l'Article 73.1 du Code des Hydrocarbures.

13.3. L'Entrepreneur sera autorisé à employer, à titre gratuit, le Gaz associé et non
associé pour ses propres besoins sur les chantiers d'extraction ou les unités de
traitement pour les Opérations de Production et réinjection dans les Gisements du
Permis.

13.4. Toute quantité de Gaz associé, en dehors de celle utilisée comme prévu ci-
dessus et qui ne sera pas commercialisée par l'ETAP et/ou l'Entrepreneur pourra être
torchée par l'Opérateur après autorisation de l'Autorité Concédante.

Article quatorze : Dispositions particulières aux eaux souterraines

L'Entrepreneur s'efforcera de préserver la qualité des nappes d'eaux souterraines
qu'il pourrait découvrir lors de ses Opérations Pétrolières. En particulier les
programmes de tubage et d'abandon des puits de Recherche seront tels qu'ils
permettront, le cas échéant, la récupération par les autorités tunisiennes de ces puits
aux fins d'exploitation des nappes aquifères.

Article quinze : Propriété

15.1. Tous les actifs immobilisés, biens mobiliers et, de façon exhaustive, toutes les
acquisitions issues des Opérations Pétrolières exécutées conformément au présent
Contrat, deviendront la propriété de l'ETAP au fur et à mesure que l'Entrepreneur
aura recouvrés les coûts correspondants.

15.2. Le recouvrement des dépenses issues des Opérations Pétrolières se fera dans
l'ordre suivant :

20
1. Recherche et Appréciation y compris les dépenses réalisées dans le cadre du
Permis de Prospection JENEIN CENTRE ;

2. Développement ;
3. Production.

Etant entendu que la priorité de recouvrement sera donnée aux immobilisations et ce
dans l'ordre de leur acquisition.

15.3. Pendant la validité du présent Contrat, l'Entrepreneur a le droit d'utiliser, sans
limitation et à titre gratuit, tous les biens ainsi transférés à l'ETAP, situés dans ou
affectés au Permis et Concessions et ce, pour l'usage exclusif dans le Permis et dans
les Concessions y afférentes.

15.4. Pendant la validité ou après l'expiration du présent Contrat, l'Entrepreneur
pourra faire usage des biens, propriété de l'ETAP sur ses autres Permis et
Concessions, conformément à des conditions à convenir entre les Parties le moment
opportun.

15.5. Les biens appartenant à l'ETAP sont inaliénables par l'Entrepreneur et ne
peuvent être vendus, cédés, loués ou envoyés à l'épave qu'avec l'accord explicite de
l'ETAP.

15.6. Afin de ne pas compromettre la bonne exécution du présent Contrat, l'ETAP
s'engage formellement à ne pas céder ou autrement disposer de tout bien
susmentionné, sans l'accord préalable et écrit de l'Entrepreneur, ce dernier
s'engageant, de son côté, à ne pas refuser de donner un tel accord sans motif
égitime.

Article seize : Procédure comptable

16.1. L'Entrepreneur devra tenir en Tunisie, les livres comptables, conformément à
a Procédure Comptable prévue en Annexe et aux pratiques comptables admises et
généralement utilisées dans l'industrie pétrolière internationale, ainsi que tous autres
ivres ou archives nécessaires pour justifier du travail accompli et de la valeur de tout
Hydrocarbure produit et récupéré en vertu du présent Contrat.

16.2. Sans préjudice des dispositions de l'Article 9, paragraphe 7 et de l'Article 10
paragraphe 4 ci-dessus, l'Entrepreneur tiendra ses livres de comptes en Dinars
Tunisiens en conformité avec les prescriptions légales.

16.3. L'Entrepreneur présentera un état mensuel des dépenses et revenus en Dollars
Américains qui fera ressortir les dépenses totales et les écarts par rubrique
budgétaire.

16.4. Le relevé trimestriel sera préparé et communiqué sur la base des mêmes
comptes que ceux fixés pour les écarts mensuels, objet du paragraphe précédent.

21

Article dix-sept : Contrôle des changes

L'Entrepreneur se conformera à la réglementation de contrôle des changes en
vigueur en Tunisie telle qu'aménagée par la Procédure de Change annexée à la
Convention (Annexe B).

Article dix-huit : Archives des opérations

18.1. L'Entrepreneur a l'obligation de la tenue et de la conservation des archives
techniques, financières et administratives de toutes les Opérations Pétrolières sur le
Permis et les Concessions.

18.2. Les archives relatives aux Opérations Pétrolières dont les dépenses y
afférentes ont été recouvrées par l'Entrepreneur deviennent propriété de l'ETAP.

18.3. A l'expiration du présent Contrat, toutes les archives seront restituées à
l'ETAP.

18.4. Durant la validité du présent Contrat, chacune des Parties a le libre accès et
l'usage des archives sous réserve des obligations de confidentialité.

18.5. L'Entrepreneur peut remettre, par anticipation à ETAP et à tout moment, toute
archive qu'il ne peut où ne veut conserver.

18.6. L'Opérateur communiquera à ETAP, sous forme appropriée, toute information
technique, financière ou administratives relatives aux Opérations Pétrolières, selon
des modalités à convenir entre les Parties.

18.7. L'ETAP, pourra disposer librement de toutes les données et informations
techniques et économiques recueillies dans le cadre des Opérations Pétrolières
afférentes au présent Contrat, sous réserve d'expiration d'un délai de trente (30)
mois à dater de leur acquisition et/ou que les coûts correspondants aient été
recouvrés par l'Entrepreneur.

18.8. L'Opérateur pourra conserver et utiliser pour ses besoins propres copie de
toutes données, archives ou rapports, ainsi qu'un échantillonnage représentatif des
forages effectués sur l'ensemble du Permis.

Article dix-neuf : Accès aux travaux par les représentants de l’ETAP

19.1. Les représentants d'ETAP auront accès, à tout moment et aux frais de l'ETAP,
aux chantiers de travaux sur le Permis et sur les Concessions qui en seraient issues,
afin d'assister aux Opérations Pétrolières en cours et ce, selon des modalités à
convenir entre les Parties.

19.2. L'accès aux chantiers par les représentants d'ETAP n'engagera jamais la
responsabilité civile ou autre de l'Entrepreneur.
19.3. Les dits représentants bénéficieront d'une assistance de la part des agents et
employés de l'Opérateur et de telle sorte que rien ne mettra en danger ou
n'entravera la sécurité ou l'efficacité des Opérations Pétrolières.

19.4. L'Opérateur accordera aux représentants d'ETAP, les mêmes facilités qu'il
accorde à ses propres employés dans les zones d'opérations. Il leur accordera
notamment à titre gratuit l'usage, d'une superficie raisonnable de bureaux, ainsi
qu'un hébergement avec équipement adéquat pendant la durée de leur séjour à
l'intérieur des zones d'opérations.

19.5. Toute information, obtenue par ETAP ou ses représentants lors des séjours sur
les chantiers de l'Entrepreneur, devra être gardée confidentielle et ne pourra pas être
divulguée pendant la validité du présent Contrat sans l'accord écrit préalable de
l'Entrepreneur.

Article vingt : Emploi du personnel dans les Opérations Pétrolières

L'Entrepreneur emploiera du personnel local et étranger conformément à la
réglementation et à la législation en vigueur et à l'Article 54 du Cahier des Charges
annexé à la Convention.

Article vingt et un : Achats et fournitures

Dans l'acquisition d'installations, équipements et fournitures pour les Opérations
Pétrolières, l'Entrepreneur donnera préférence aux matériels, services et biens
produits localement si de tels matériels, services et produits peuvent être fournis à
des prix, grades, quantités, qualités, délais de livraison et autres termes
commerciaux équivalents ou plus favorables que ceux auxquels de tels matériels,
services et produits peuvent être fournis à partir de l'étranger.

Article vingt-deux : Assurances et responsabilités

22.1. L'Entrepreneur justifie qu'il a souscrit les assurances couvrant les risques qui
lui incombent, dans le cadre des dispositions légales en vigueur et les décisions
prises par le Comité Conjoint de Gestion. Lesdites assurances doivent être souscrites
auprès des compagnies tunisiennes.

22.2. Sous réserve des dispositions de l'Article 29 paragraphe 2 ci-après, aucune
Partie n'est tenue d'aucun paiement au bénéfice de l'autre Partie pour tout dommage
ou perte résultant de la conduite des opérations, à moins que ce dommage ou cette
perte ne résulte d'une faute professionnelle caractérisée ou délibérée de l'un de ses
dirigeants ou cadres; il est entendu toutefois que l'expression "faute professionnelle
caractérisée ou délibérée" ne saurait s'appliquer aux omissions, erreurs ou fautes
commises de bonne foi par l'un quelconque des cadres ou dirigeants dans l'exercice
des pouvoirs et latitudes conférées à l'Entrepreneur en vertu du présent Contrat.

22.3. A l'exception des dispositions du paragraphe 2 ci-dessus ou sauf disposition
expresse contraire contenue dans le présent Contrat, tous dommages, pertes,
responsabilités et dépenses connexes encourus ou nés du fait des opérations menées
en vertu du présent Contrat, y compris blessures ou mort d'homme, et y compris les

installations de stockage et d'exportation fournies sont supportés par la (les)
Partie(s) à qui la faute incombe.

Article vingt-trois : Lois et Règlements

23.1. L'Entrepreneur sera soumis aux dispositions du présent Contrat ainsi qu'à
toutes lois ou réglementations dûment édictées par l'Autorité Concédante et qui ne
sont pas incompatibles ou contradictoires avec les dispositions de la Convention
et/ou du présent Contrat.

23.2. Les droits et obligations de l'Entrepreneur et d'ETAP, en vertu et durant la
validité du présent Contrat, seront régis par et conformément aux dispositions de la
Convention et du présent Contrat et du Code des Hydrocarbures et des textes pris
pour son application en vigueur à la date de la signature de la Convention.

Article vingt-quatre : Cession

Conformément aux dispositions de l'article 114.4. du Code des Hydrocarbures et de
l'article 5 de la Convention, les Parties appliqueront les dispositions ci-après, dans le
cas d'aliénation totale ou partielle sous quelque forme que ce soit
(cession, transfert.) des droits, obligations et intérêts détenus par l'Entrepreneur et
découlant du présent Contrat.

24.1. Sous réserve des dispositions des Articles 15 et 23 ci-dessus, toute entité
constituant l'Entrepreneur a le droit de vendre, céder, transférer, transmettre ou
disposer de quelque manière que ce soit de tout ou partie de ses droits, obligations,
intérêts découlant du présent Contrat, à des tiers conformément aux dispositions du
Code des Hydrocarbures et de la Convention et de démontrer la compétence
technique et l'aptitude financière du cessionnaire pour ce qui concerne l'exécution du
présent Contrat. Toute cession devra obtenir l'avis préalable d'ETAP, lequel ne peut
être refusé sans motif légitime. Un accord de transfert (Accord de Transfert) sera
conclu entre le cédant et le cessionnaire et sera soumis à l'Autorité Concédante, pour
approbation.

24.2. Toute entité constituant l'Entrepreneur aura le droit de vendre, céder,
transférer, transmettre ou autrement disposer de quelque autre manière que ce soit
de tout ou partie de ses droits, obligations, intérêts découlant du présent Contrat à
ses Sociétés Affiliées. Un Accord de Transfert sera conclu entre le cédant et le
cessionnaire et sera soumis à l'Autorité Concédante, pour approbation.

24.3. A l'occasion de toute cession en vertu du présent Article, l'Entrepreneur
fournira à ETAP un engagement sans réserve du cessionnaire par lequel ce dernier
s'engage à assumer toutes les obligations qui lui ont été cédées par l’Entrepreneur et
découlant de la Convention et de ses Annexes et du présent Contrat.

En contrepartie de ce qui précède, ETAP garantit au cessionnaire le maintien intégral
des avantages accordés à l'Entrepreneur par le présent Contrat.

24.4. En cas de cession totale de ses droits et obligations par l'Entrepreneur en
vertu du présent Article, les représentants de l'Entrepreneur au sein du Comité

24
Conjoint de Gestion seront remplacés par les représentants du cessionnaire et ETAP
conservera le même nombre de sièges au sein dudit Comité.

Article vingt-cinq : Données et informations à caractère confidentiel

Les études, données et informations recueillies lors des opérations réalisées au titre
du présent Contrat sont propriété du Titulaire.

A l'exception des renseignements statistiques courants, l'Entrepreneur ne peut
communiquer à un tiers toutes les informations tels que rapports sismiques, données
techniques, etc. concernant le Permis et les Concessions qui en sont issues et
relatives aux opérations réalisées dans le cadre du présent Contrat, avant d’avoir
obtenu l'accord préalable de l'ETAP. Un tel accord ne devra pas être refusé de
manière déraisonnable.

Il est toutefois précisé que cette disposition ne fait pas obstacle à la communication
des informations aux Autorités Tunisiennes, à tout tiers habilité par la loi à recueillir
de telles informations, à des sociétés ou organismes affiliés ainsi qu'aux tierces
parties avec lesquelles l'Entrepreneur, de bonne foi, mène des négociations de
financement. Ces tierces parties sont également tenues de garder ces informations
confidentielles.

Toute publication de presse relative aux résultats des opérations menées dans le
cadre du présent Contrat fait l'objet d’une concertation préalable entre l'ETAP et
l'Entrepreneur après consultation de l'AUTORITE CONCEDANTE.

Article vingt-six : Force majeure

26.1. Tout manquement de l'une des Parties à une quelconque clause, obligation ou
condition du présent Contrat ne lui sera pas opposable si ce manquement découle
d'un cas de Force Majeure, et ce pendant toute la durée de ladite Force Majeure.

26.2. Tout délai, engageant les Parties et prévu au présent Contrat pour
l'accomplissement par une Partie de toute action devant ou pouvant être faite en
vertu du présent Contrat sera augmenté d'une période équivalente à celle durant
laquelle ladite Partie se trouve dans l'incapacité de réaliser de telles actions pour
cause de Force Majeure, en plus d'une période adéquate pour la réparation de tout
dommage subi pendant cette durée de la Force Majeure.

26.3. La Force Majeure signifie tout événement imprévisible, irrésistible et extérieur
à la Partie qui l'invoque ou s'en prévaut, tels que, les tremblements de terre,
tempêtes, inondations, foudre ou autres mauvaises conditions atmosphériques,
guerre, embargo, blocus, émeutes ou désordres civils, les cas fortuits et actes du
Gouvernement, en dehors des actes qui pourraient être dictés par le Gouvernement
conformément au Code des Hydrocarbures et de la Convention.

25
Article vingt sept : Arbitrage

27.1. Tout différend entre l'ETAP et l'Entrepreneur concernant l'interprétation ou
l'application des dispositions du présent Contrat ou en relation seront préalablement
réglés entre eux à l'amiable.

27.2. À défaut d'un règlement amiable entre eux dans un délai de trois (3) mois à
partir de la notification du différend par la partie la plus diligente, les Parties
conviennent de recourir à l'expertise pour le règlement amiable de leur différend.
L'expert sera nommé par accord entre les Parties. À défaut d'accord entre les Parties
quant à la désignation de l'expert dans un délai de (2) mois à compter de la date de
ladite notification, la Partie la plus diligente sera en droit de recourir au Centre
International d'Expertise de la Chambre de Commerce Internationale, conformément
au Règlement d'Expertise Technique de celui-ci. Les frais et honoraires de l'expert
seront supportés à parts égales par l'Entrepreneur et l'ETAP.

27.3. À défaut de l'aboutissement de la procédure d'expertise, le différend sera
soumis à l'arbitrage et tranché définitivement suivant le Règlement d’Arbitrage de la
Chambre de Commerce Internationale ("CCI") en vigueur à la date d'introduction de la
procédure d'arbitrage.

Les Parties conviennent que :

a) La Partie qui désirera recourir à l'arbitrage notifiera l'autre Partie
conformément au Règlement d'arbitrage de la CCI ;

b) Le tribunal arbitral sera composé par trois (3) arbitres désignés
conformément aux Règles de la CCI. Aucun arbitre ne sera ressortissant des
pays auxquels appartiennent les Parties ;

c) Le lieu de l'arbitrage sera Paris (France) ;
d) La loi et réglementation applicables seront celles de la législation tunisienne ;
e) La langue de l'arbitrage sera le français.

f) La sentence arbitrale rendue, sera, définitive, exécutoire et non susceptible
d'appel et pourra être revêtue de l'exequatur par tout tribunal compétent.

g) Les Parties se conformeront à toute mesure conservatoire ordonnée ou
recommandée par le tribunal arbitral ;

h) Les frais d'arbitrage seront supportés à parts égales par l'Entrepreneur et
l'ETAP, sous réserve de la décision du tribunal concernant leur répartition.

Article vingt huit : Statut des Parties

28.1. Les droits, devoirs, obligations et responsabilités se rapportant à ETAP et à
l'Entrepreneur en vertu du présent Contrat s'entendent séparément et
individuellement et non solidairement ou collectivement ; étant admis que le présent
Contrat ne doit pas être compris comme constituant une association entre les
Parties.

28.2. ETAP veillera à accomplir toute formalité légale ou administrative requise par
la loi, les règlements ou l'administration pour sauvegarder ses droits en tant que

26
Titulaire du Permis et des Concessions en dérivant, et préserver les intérêts de
l'Entrepreneur.

28.3. Les requêtes et demandes qui seront présentées par l'Entrepreneur à ETAP
pour l'Autorité Concédante seront considérées comme des obligations de faire d'ETAP
vis-à-vis de l'Entrepreneur et se résoudront en cas d'abstention ou d'omission,
malgré les rappels de l'Entrepreneur à cet effet, en dommages et intérêts.

28.4. Le présent Contrat est conclu dans le cadre de la Convention. Sauf stipulation
expresse du présent Contrat, les droits et obligations du Titulaire du Permis résultant
de ladite Convention seront applicables à l'Entrepreneur.

Article vingt neuf : Résiliation

29.1. ETAP pourra résilier le Contrat si l'Entrepreneur n'exécute pas l’une des
obligations que le présent Contrat met à sa charge, sous réserve que celui-ci ait au
préalable reçu une mise en demeure dûment motivée concernant la défaillance
constatée et qu'il n'y remédie pas, sauf accord des Parties dans un délai de quatre
vingt dix (90) jours à compter de la date de réception de la mise en demeure.

29.2. En cas de résiliation du présent Contrat, les immobilisations et autres actifs et
propriétés seront répartis entre les Parties en fonction du recouvrement des
dépenses correspondantes aux dits immobilisations et actifs. Il est entendu que les
obligations de chacune des Parties découlant du Contrat, de la Convention et du
Code des Hydrocarbures notamment, ainsi que celles nées de décisions valablement
prises en application du présent Contrat survivront pour les besoins de l'apurement
des comptes entre les Parties.

Article trente : Modification du Contrat

Les dispositions du présent Contrat ne peuvent être amendées que par avenant écrit
conclu entre les Parties et approuvé par l'Autorité Concédante et ce conformément
aux dispositions de l’article 97 du Code des Hydrocarbures.

Article trente et un : Enregistrement

Le présent Contrat de Partage de Production est dispensé des droits de timbre et
sera enregistré sous le régime du droit fixe conformément à l’article 100.a. du Code
des Hydrocarbures aux frais du Titulaire.

Article trente-deux : Entrée en vigueur et durée du Contrat

Le présent Contrat est conclu dans le cadre de la Convention relative au Permis ; il
prendra effet à la même date que celle-ci.

Le présent Contrat de Partage de Production est conclu sous réserve de son
approbation par l'Autorité Concédante et ce conformément à l'article 97 du Code des
Hydrocarbures.
Article trente-trois : Dispositions diverses

33.1. Toute notification, requête, demande, accord, approbation, consentement,
instruction, délégation, renonciation ou autre communication requise ou pouvant être
donnée en vertu du présent Contrat sera faite par écrit et sera considérée avoir été
correctement effectuée quand elle est remise personnellement à un représentant
autorisé de la Partie à laquelle cette notification est destinée ou quand elle est
adressée par lettre recommandée, fax, télégramme ou courrier électronique à une
Partie à l'adresse ci-après ou à toute adresse désignée par une Partie par écrit.

Etant entendu que toute notification faite par fax ou courrier électronique devra être
confirmée par un des autres moyens de notification cités ci-dessus.

ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES

27 bis, Avenue Khéreddine Pacha
1073-Tunis, TUNISIE

Téléphone : (71) 782.288

Télex : 15128 - 13877

Fax: (71) 784 092

STORM VENTURES INTERNATIONAL INC.

Immeuble Regency, 4°" Etage, Rue du Lac Léman- Les Berges du Lac, 1053 Tunis,
Tunisie

Téléphone : Tunis office 71 169 700 ; Calgary Office 1 403 265 1619

Fax: Tunis office 71 965 775 ; Calgary Office 1 403 265 2746

En cas de changement d'adresse d'une des Parties, la Partie concernée devra le
notifier à l’autre Partie par lettre recommandée avec accusé de réception.

28
33.2. Les obligations de chaque Partie, résultantes de la Convention, du présent
Contrat ou de toute décision du Comité Conjoint de Gestion, devront être exécutées
par la Partie concernée avec célérité, en prenant en considération l'exécution efficace
et économique des Opérations Pétrolières. Les Parties coordonneront leurs efforts
pour atteindre cet objectif.

: 0 5 OCT. 2009
Fait FUDIS, 10:25...

En sept (7) exemplaires originaux

Pour l'Entreprise Tunisienne Pour Storm Ventures
d'Activités Pétrolières International Inc.

Khaled BECHEIKH Matthew BRISTER

Président Directeur Général Président
ACCORD COMPTABLE

30
PROCEDURE COMPTABLE

(ANNEXE AU CONTRAT DE PARTAGE DEPRODUCTION ENTRE STORM
ET ETAP POUR LES OPERATIONS PETROLIERES
DANS LE PERMIS JENEIN CENTRE ET LES CONCESSIONS EN DERIVANT)

ENTRE LES SOUSSIGNES:

Entreprise Tunisienne d'Activités Pétrolières, ci-après dénommée "ETAP" ; ayant son
siège au 27 bis Avenue Khéreddine Pacha ,1073-Tunis, Tunisie ; représentée aux fins
des présentes par son Président Directeur Général, Monsieur Khaled BECHEIKH,

d'une part,
EC

Storm Ventures International Inc., (ci-après dénommée « STORM»), société de droit
établie et régie selon les lois de l'Etat d'Alberta (Canada), ayant son siège social au
1400, 340 — 12th Avenue S.W., Calgary, AB T2R 1L5 Canada, faisant élection de
domicile au Br.401, Immeuble Regency, 4°" étage, Rue du Lac Leman, Les Berges
du Lac 1053 - Tunis, Tunisie, et représentée par son Président, Monsieur
Matthew BRISTER,

d'autre part.
Il a été arrêté et convenu ce qui suit :
Article Premier : Objet

L'objet de la présente Procédure Comptable, annexe au Contrat de Partage de
Production pour les Opérations Pétrolières dans le Permis JENEIN CENTRE et les
Concessions qui en seraient issues et dont elle fait partie intégrante, est de définir les
principes et les méthodes relatifs à la comptabilisation détaillée et à la tenue des
livres et rapports financiers liés à la déclaration par l'Entrepreneur à ETAP des
Dépenses liées à toutes Opérations de Recherche de Développement, de Production,
de Production Economique et d'Abandon, ainsi que des états relatifs au Pétrole et
Gaz de Recouvrement et Pétrole et Gaz de Partage.

La Procédure Comptable est subordonnée au Contrat de Partage de Production, et
sera en conséquence appliquée conformément aux termes de ce Contrat.
Article deux : Définitions

Les définitions en usage dans la présente Procédure Comptable seront celles du
Contrat de Partage de Production; les définitions additionnelles suivantes
s'appliqueront également :

2.1 "Matériel": signifie les biens meubles, y compris les équipements, matériels et
matériaux acquis et détenus pour être utilisés dans les Opérations Pétrolières.

2.2 "Pétrole ou Gaz de Recouvrement": signifie le Pétrole ou le Gaz produit et
récupéré du Permis et/ou de toute Concession d'Exploitation en dérivant, non utilisé
dans les Opérations Pétrolières, et qui sera attribué à l'Entrepreneur pour le
recouvrement de toutes ses dépenses, encourues dans le cadre desdites Opération,
conformément à l'Article 9 du Contrat de Partage de Production.

2.3 "Pétrole ou Gaz de Partage" : signifie Pétrole ou Gaz produit et récupéré du
Permis et/ou de toute Concession d'Exploitation en dérivant, et non utilisé dans les
Opérations Pétrolières ou récupéré par l'Entrepreneur au titre du Pétrole ou Gaz de
Recouvrement. Ce Pétrole ou Gaz de Partage sera réparti entre ETAP et
l'Entrepreneur selon les dispositions de l'Article 10 du Contrat de Partage de
Production.

Article trois : Date d'effet et durée

La Date d'Effet et la durée de la présente Procédure Comptable sont celles du
Contrat de Partage de Production, dont elle fait partie intégrante.

Toutefois, dans l'éventualité de la résiliation du Contrat de Partage de Production ou
cessation d'effet pour tout autre motif que par défaut d'objet, la présente Procédure
Comptable, éventuellement modifiée en conséquence, restera en vigueur entre
l'Entrepreneur et ETAP tant qu'il subsistera entre eux des liens financiers et
comptables issus du Permis ou de Concession(s) en dérivant.

Article quatre : Tenue de la comptabilité

4.1. L'Entrepreneur tiendra la comptabilité analytique des dépenses réalisées sur le
Permis et toute(s) Concession(s) en dérivant, conformément au découpage
budgétaire, c'est-à-dire ventilée selon les différentes phases des opérations
géologie, géophysique, forages, installations de production, exploitation, etc., selon
un plan approuvé par le Comité Conjoint de Gestion.

4.2. L'Entrepreneur tiendra les comptes financiers des Opérations Pétrolières sur des
comptes spécialement ouverts à cet effet, où seront enregistrées les dépenses
imputées aux Opérations Pétrolières, les paiements effectués par l'Entrepreneur et
les états afférents au Pétrole ou Gaz de Recouvrement et de Partage calculés
conformément aux Articles 9 et 10 du Contrat de Partage de Production.

4.3. L'Entrepreneur conservera pour des raisons légales ses livres de comptes et
pièces de comptes en Dinars Tunisiens.
4.4, La monnaie de compte pour les calculs du Pétrole et Gaz de Partage et de
Pétrole et Gaz de Recouvrement sera néanmoins le Dollar des Etats-Unis d' Amérique
(Dollar ou $). Les dépenses en Dinars Tunisiens ou toute autre monnaie étrangère
autre que le Dollar seront traduites en Dollars des Etats-Unis d' Amérique au cours
moyen interbancaire du mois en question, tel que publié par la Banque Centrale de
Tunisie.

4.5. L'Entrepreneur aura la faculté de présenter un état mensuel des dépenses et
revenus en US Dollars. Ledit état fera ressortir les dépenses totales par rubrique
budgétaire.

4.6. Le relevé trimestriel, objet de l'Article 9, paragraphe 7 du Contrat de Partage de
Production sera préparé et communiqué sur la base des mêmes principes que ceux
fixés pour les états mensuels, objet du paragraphe précédent.

4.7. Aux fins des dispositions du paragraphe 4.3 ci-dessus, les dépenses encourues en
devises étrangères seront comptabilisées en Dinars Tunisiens au taux défini au
paragraphe 4.4 ci-dessus.

Article cinq : Coûts et dépenses imputables

Les dépenses de toute nature, liées à toutes les Opérations Pétrolières engagées par
l'Entrepreneur pour la réalisation des objectifs définis par les programmes et budgets
adoptés par le Comité Conjoint de Gestion, seront imputées sur les comptes
analytiques ouverts à cet effet conformément aux dispositions de l'Article 4 ci-dessus.

5.1. Les charges pour prestations fournies par des entreprises externes ou dépenses
directes : elles représentent des charges de tiers et des dépenses chargées au coût
réel et comprennent à titre énonciatif et non limitatif, ce qui suit:

5.1.1. Les équipements et les matières consommables, destinés à être utilisés et
consommés sur le Permis et les Concessions qui en seront issues. Le coût
comprendra le prix d'achat et les autres frais y afférents et effectivement encourus,
tels que: emballages, transport, fret, stockage, chargement et déchargement,
assurances droits et taxes douanières et autres taxes locales.

Les règles applicables à l'acquisition, à la cession et à la gestion des matières
consommables sont définies à l'Article 6 ci-dessous.

5.1.2.

a. Les prestations fournies par les contractants, sous-traitants et autres entreprises
externes, y compris les prestations spécifiques, techniques et autres fournies
par toute Société Affiliée à l'Entrepreneur.

Lesdites prestations seront fournies au prix coûtant.

b. L'Entrepreneur pourra demander à ETAP de fournir des prestations telles
qu'études, mesures et analyses de laboratoire, retraitement sismique, etc... Les
conditions et les modalités de réalisation et de facturation seront arrêtées d'un
commun accord le moment opportun.

33

eu

c. Il est précisé que par "prestations" il faut entendre tous travaux et services
extérieurs au sens du Plan Comptable National Tunisien.

5.1.3. Le transport, les frais de déplacement et de subsistance du personnel requis
pour la réalisation des Opérations Pétrolières, y compris les frais de déplacement des
représentants de l'Entrepreneur en dehors de la Tunisie pour des discussions
techniques. Lorsque le déplacement concerne également d'autres activités, la
dépense sera répartie équitablement entre l'ensemble de ces activités.

5.1.4. Impôts, droits et taxes de quelque nature que ce soit, éventuellement dus au
titre de la réalisation des travaux, à l'exclusion de l'impôt sur les sociétés.

5.1.5. Frais bancaires encourus à l'occasion de toutes opérations financières et
bancaires liées à l'activité dans le Permis et/ou la Concession.

5.1.6. Frais directs du personnel et toutes les charges connexes: Les frais du
personnel technique ainsi que les charges connexes du personnel prises à sa charge
par l'Entrepreneur (charges sociales, avantages en nature et autres), engagés
directement dans les Opérations Pétrolières, soit sur une base permanente, soit
temporairement. Il est entendu qu'ils ne doivent pas constituer un double emploi
avec les frais couverts par l'Article 5.2. ci-dessous.

Le temps effectivement consacré par le personnel technique sera imputé directement
au Permis et/ou à la Concession.

5.1.7. Dommages et Pertes: Tous frais et dépenses nécessaires à la réparation ou
au remplacement des biens à la suite de dommages ou pertes dus à l'incendie,
l'éruption, la tempête, le vol, l'accident ou tout autre cause en dehors du contrôle de
l'Entrepreneur.

Ce dernier devra notifier aussitôt que possible au Comité Conjoint de Gestion par
écrit, dans chaque cas, les dommages ou pertes excèdent cinquante mille (50.000)
Dinars tunisiens.

5.1.8. Assurances et règlements de sinistres :

a. Les primes d'assurances souscrites par l'Entrepreneur, dans le cadre des
dispositions de l'Article 22 du Contrat de Partage de Production afin de couvrir les
risques inhérents aux Opérations Pétrolières, conformément aux pratiques et
usages de l'industrie pétrolière internationale.

b. Les dépenses encourues pour le règlement de toutes pertes, réclamations,
dommages, jugements et toutes autres dépenses de même nature effectuées
pour la conduite des Opérations Pétrolières.

c. Les remboursements des compagnies d'assurances seront partagés, après
déduction éventuelle des frais de réparation et/ou de remplacement, entre ETAP
et l'Entrepreneur au prorata de leur propriété respective des biens sinistrés et
suivant les stipulations de la Convention et de son Annexe B. Etant entendu que
|

les dits frais ne seront pas pris en considération pour la détermination du Pétrole
ou Gaz de Recouvrement.

5.1.9. Frais de conseil juridique et de justice :

Le cas échéant tous les frais, dépenses et honoraires relatifs à la conduite, l'examen
et la conclusion des litiges ou réclamations survenant du fait des Opérations
Pétrolières, ou nécessaires à la protection ou la récupération de biens, y compris,
sans que cette énumération soit limitative, les frais de justice, les frais d'instruction
ou de recherche de preuves et les montants payés en conclusion ou règlement
desdits litiges ou réclamations.

5.1.10. Frais de bureaux, camps et installations diverses :

Les frais de fonctionnement et d'entretien de tous bureaux, camps, entrepôts,
logements et autres installations servant directement aux Opérations, dans la mesure
où ils ne constituent pas un double emploi avec les frais de fonctionnement couverts
par l'Article 5.2. ci-dessous.

5.1.11. Toutes autres charges, coûts et dépenses non prévues par les paragraphes
ci-dessus et que l'Entrepreneur aura jugé nécessaires pour la conduite des
Opérations, dans la limite des budgets approuvés.

5.2. Frais généraux :

Ces frais représentent une participation aux frais du siège de l'Opérateur et de ses
Sociétés Affiliées, afférents aux services administratifs, juridiques, comptables,
financiers, fiscaux, d'achats, des relations avec le personnel, d'informatique, etc.
pour assurer la bonne marche des Opérations Pétrolières et qui ne sont autrement
imputables au compte du Permis et/ou Concession en vertu des dispositions des
Articles 5.1.2 et 5.1.6 ci-dessus.

Le montant de ladite participation aux dits frais sera calculé annuellement au moyen
des taux indiqués ci-après.

Le taux annuel applicable sera :

(i) 5 % des dépenses annuelles d'exploration et d'appréciation avec un plafond
annuel de deux cent milles (200. 000) dollars;

(ii) 2 % des dépenses annuelles de développement avec un plafond annuel de
sept cent cinquante milles (750.000) dollars; il est entendu que pour tout
projet de développement un plafond de un million cinq cent milles
(1.500.000) dollars ne devra pas être dépassé.

(ii) 1 % des dépenses annuelles d'exploitation avec un plafond annuel de deux
cent milles (200.000) dollars.

Etant entendu qu'il sera appliqué sur lesdites dépenses réalisées dans le cadre du
Permis de Prospection JENEIN CENTRE les dispositions du troisième alinéa (i) du
présent Article 5.2.
Les dits taux peuvent être révisés d’un commun accord entre ETAP et l'Entrepreneur.

Il est entendu que ces frais généraux ne font pas double emploi avec les prestations
techniques spécifiques et autres définis à l'article 5.1.2 de la présente Procédure
Comptable.

Article six : Matériel et matières consommables
6.1. Acquisition:

Les matériaux et matières consommables acquis pour les besoins des activités sur le
Permis et/ou Concession seront imputés à leur prix de revient net au compte du
stock du Permis et/ou Concession ; les consommations seront débitées en ligne avec
les codes des activités. Le prix de revient inclura, outre le prix d'achat, les frais
mentionnés dans l'Article 5.1.1, sans que ladite énumération soit limitative. Le stock
sera valorisé au prix moyen pondéré selon les principes suivants:

6.1.1. Matières consommables :

A Les matières non utilisées, et se trouvant toujours dans le même état seront
reprises en stock à leur valeur originale.

A Les frais d'inspection nécessaires seront imputés aux opérations auxquelles les
matières avaient été affectées.

A Les frais de maintenance préventive et d'inspection des matières à la base et au
dépôt sont considérés comme coûts de fonctionnement de ladite base et répartis
au prorata sur les activités à la fin de l'Année.

A Les matières retournées qui ont été utilisées et susceptibles d'être
reconditionnées à un prix raisonnable seront, après reconditionnement, reprises
en stock à leur valeur initiale.

A Les frais de reconditionnement sont imputés aux opérations dans lesquelles les
matières ont été utilisées.

A Les matières retournées qui ont été utilisées et ne sont pas susceptibles d'être
reconditionnées à un prix raisonnable seront considérées comme déchets.

6.1.2. Biens Meubles :

L'Entrepreneur fera l'inspection de tous les biens meubles retournés après leur
utilisation dans les Opérations Pétrolières du Permis ou dans toute Concession en
découlant.

Si l'inspection a déterminé qu'ils sont réutilisables, ces meubles seront repris en stock
pour une valeur qui pourra tenir compte d'une dépréciation supplémentaire pour
usage exceptionnel.

Les frais d'inspection et frais de reconditionnement seront imputés aux activités
précédentes d'où proviennent les biens meubles en question.

36
— CU CN D OL Gus ©Ueuë (aus Can Lau au Lu’ Vu Lu’ Ven en du

Les biens meubles non réutilisables pour des raisons d'ordre technique ou
opérationnel seront comptabilisés à la valeur "déchets".

6.2. La gestion physique et comptable de ces stocks sera effectuée par
l'Entrepreneur. Les différences éventuelles dans l'inventaire, de même que toutes
constatations de dépréciation qui entraînent le remplacement du matériel seront
recouvrées par l'Entrepreneur sous. forme de Pétrole ou Gaz de Recouvrement, sauf
en cas de faute grave, de l'Entrepreneur.

6.3. L'Entrepreneur pourra procéder librement à la vente de tout stock excédentaire
pour un montant inférieur à cent mille (100.000) Dollars par opération sans accord
préalable du Comité Conjoint de Gestion. Est considérée comme vente au sens du
présent Article, toute cession de matériel à des stocks d'autres permis ou
concessions gérés par l'Opérateur et/ou à des tiers. Etant entendu que le produit de
telles ventes sera versé en tout ou en partie à ETAP en fonction du recouvrement par
l'Entrepreneur des dépenses effectuées par lui pour leur acquisition.

6.4. La garantie du matériel cédé est celle dans la limite de celle du fournisseur ou
du fabricant de ce matériel. En cas de matériel défectueux, le compte du Permis ou
Concession ne sera crédité que dans la mesure où l'Entrepreneur aura reçu du
fournisseur un avoir correspondant. :

6.5. Inventaires :

6.5.1. Des inventaires de tout le matériel normalement soumis à ce contrôle dans
l'industrie pétrolière internationale devront être effectués périodiquement et au
moins une fois par an, par l'Entrepreneur. L'Entrepreneur notifiera à ETAP la période
durant laquelle l'inventaire sera effectué. ETAP peut se faire représenter, à ses frais,
aux opérations.

6.5.2. L'inventaire devra être rapproché du compte du Permis ou Concession et une
liste des différences éventuelles sera établie par l'Entrepreneur qui ajustera ces
comptes en conséquence, et ceci après approbation du Comité Conjoint de Gestion.

Article sept : Dispositions financières

7.1. Relevé périodique des dépenses dans le cadre du Recouvrement des Dépenses
Pétrole ou Gaz de Recouvrement et du Pétrole ou Gaz de Partage.

L'Entrepreneur aura le droit, dès le début de la Production, de recouvrer totalement
toutes les Dépenses liées à toutes les Opérations de Recherche (y compris les
dépenses réalisées dans le cadre du Permis de Prospection JENEIN CENTRE),
d'Appréciation et de Développement, de Production et de Production Economique
dans le cadre des dispositions de l'Article 9 du Contrat de Partage de Production.

7.1.1. Dans les 60 jours suivant la fin de chaque Trimestre, l'Entrepreneur adressera
à ETAP un état des dépenses mentionnées aux Articles 5 et 6 ci-dessus.

Lesdits états sont destinés à faire ressortir les dépenses cumulées engagées dans le
cadre des budgets annuels.
dut
ee

Œ— On Ou (des es Ses es aus Lau Lau Leu Lu eu On Len den den

L'Entrepreneur communiquera au Titulaire, trimestriellement, un état des
enlèvements effectués au cours du Trimestre, au plus tard la première quinzaine qui
suit le Trimestre en question.

7.1.2. En cas de Production et dans les.soixante (60) jours suivant la fin de chaque
Trimestre, l'Entrepreneur adressera à ETAP (en plus de l'état relatif aux dépenses
susmentionnées) :

a. Un relevé de compte afférent au Pétrole ou Gaz produit, précisant:

i. les quantités et valeurs de Pétrole ou Gaz affectés aux fins de recouvrement
des dépenses, conformément aux dispositions de l'Article 9 du Contrat de
Partage de Production,

ii. les quantités et valeurs de Pétrole ou Gaz prélevés au titre de Pétrole ou Gaz
de Partage, conformément aux dispositions de l'Article 10 du Contrat de
Partage de Production,

if. les quantités de Pétrole ou Gaz revenant à ETAP.

b. Un état valorisé des enlèvements effectués sera toutefois, communiqué au
Titulaire dans les vingt (20) jours qui suivent chaque Trimestre, et ce, afin de lui
permettre de respecter ses engagements fiscaux.

7.1.3. Les relevés trimestriels comprenant également la liste et la nature des
dépenses récupérées par l'Entrepreneur au titre de recouvrement des dépenses, ainsi
que la liste des biens et équipements dont ETAP est devenue propriétaire
conformément aux dispositions de l'Article 15 du Contrat de Partage de Production.
Cette liste comprendra le détail nécessaire à la tenue adéquate des comptes du
Titulaire.

7.2. L'Entrepreneur fournira également, une liste détaillant les montants et la nature
des dépenses ainsi que des biens acquis par l'Entrepreneur au titre de la Concession.

Aux fins de la déclaration fiscale à établir par ETAP, au titre de la Concession,
l'Entrepreneur s'engage à fournir par ailleurs, le détail des montants recouvrables et
imputables à la Concession. Etant entendu que cette déclaration se fait sur la base
d'un compte d'exploitation générale, lequel est tenu conformément à la
réglementation en vigueur

7.3. Le Titulaire imputera annuellement au compte d'exploitation de la Concession
une fraction des frais généraux d'ETAP égale à cinq pour cent (5 %) du montant
recouvré durant l'Année en question ; l'Entrepreneur est délié de toute responsabilité
de l'imputation dudit pourcentage.

7.4. Pour l'établissement des relevés visés aux alinéas 7.1 et 7.2 ci-dessus,
l'Entrepreneur tiendra compte des divers prix de revient des travaux issus de sa
comptabilité analytique, en distinguant les types de dépenses indiqués à l'Article 5 ci-
dessus et en indiquant pour chaque prix de revient le montant et la nature des
dépenses provisionnées. Par dépenses provisionnées, il faut entendre le montant
évalué des travaux réalisés mais non encore facturés qui sera réajusté dès réception
et comptabilisation des factures correspondantes.

L'Entrepreneur s'efforcera de remettre le relevé correspondant au dernier Trimestre
calendaire dans un délai de quarante cing (45) jours après la fin de celui-ci.

7.5. L'Entrepreneur soumettra à ETAP, à la fin de chaque exercice, un état annuel
récapitulatif des dépenses et coûts engagés pour permettre à ETAP de calculer les
Impôts sur les Bénéfices à acquitter par elle, en conformité avec l'Article 114.1 du

Code.

A la demande de l'Entrepreneur, ETAP fournira les justificatifs attestant le paiement
des impôts acquittés par elle pour le compte de l'Entrepreneur et ce conformément
aux dispositions de l'Article 114.1 du Code.

Article huit : Vérifications

a. Ajustements et vérifications :

Le fait d'imputer par l'Entrepreneur des dépenses et coûts aux Opérations Pétrolières
réalisées dans le cadre de la Convention et du présent Contrat, ne préjugera pas le
droit d'ETAP de contester le bien-fondé des imputations. Cependant, toutes les
imputations et états remis à ETAP par l'Entrepreneur ou par l'Opérateur dans le cas
échéant durant toute Année seront présumés de manière concluante, être exacts et
corrects à l'expiration du délai visé ci-dessous, sauf si dans ledit délai l'ETAP les
conteste par écrit et demande à l'Entrepreneur ou à l'Opérateur de procéder à un
ajustement. Les dispositions du présent alinéa ne pourront avoir pour effet
d'empêcher des ajustements résultant d'un inventaire matériel des biens.

b. Vérification des dépenses d'exploitation :

ETAP aura, sur préavis adressé au moins trente (30) jours à l'avance à l'Opérateur, le
droit, à ses propres frais, de vérifier une fois par an les dépenses et coûts et les
documents y afférents pour toute l'Année ou fraction d'Année et cela pendant une
période de vingt quatre (24) mois à compter de la fin de ladite Année ou tout autre
délai qui pourrait être convenu d'un commun accord entre les Parties.

c. Vérification des dépenses de développement :

ETAP aura, sur préavis adressé au moins trente (30) jours à l'avance à l'Opérateur, le
droit, à ses propres frais, de vérifier une fois par an les dépenses et coûts et les
documents afférents aux dépenses de développement. Ce droit devra être exercé
dans un délai de vingt quatre (24) mois à compter de la fin des travaux de
développement.

d. Vérification des dépenses de recherche :

Suivant la date de dépôt de la demande d'une Concession donnée, l'Entrepreneur ou
l'Opérateur établira et adressera à ETAP un état détaillé des dépenses de recherche
et d'appréciation réalisées avant ladite date. ETAP dispose d'un délai de vingt quatre
(24) mois à compter de la date de réception de l'état ci-dessus mentionnée, pour
procéder à des vérifications.

Passé ce délai, ledit état sera considéré comme acceptée.

e. Au cas où ETAP procéderait aux vérifications citées ci-dessus, elle sera tenue de
remettre Un rapport sur les résultats des dites vérifications dans un délai de trois (3)
mois suivant la fin de ces opérations de vérifications. L'Entrepreneur ou l'Opérateur
devra répondre dans les trois (3) mois qui suivent.

En cas de divergence sur les résultats desdites vérifications, les Parties se
rencontreront pour arriver à un accord. En cas de maintien de divergence, les Parties
désigneront, d'un commun accord, un expert indépendant pour trancher le différend.
A défaut d'accord sur la désignation de l'expert, dans les trente (30) jours qui suivent
la date de la constatation de la divergence, la Partie la plus diligente pourra recourir
à l'arbitrage conformément aux dispositions de l'Article 27 du Contrat.

Fait à Tunis, le....0.5. 0CT, 2009...
En sept (7) exemplaires originaux

Pour l'Entreprise Tunisienne Pour Storm Ventures
d'Activités Pétrolières International Inc.

Matthew BRISTER

Président Directeur Général Président

D p
St] fut
Enregistré à la Recette des Finance:
. Le Lac ; ®
A gi” L
quittance N = PLATE
Eu e de. Ve $- (Xe L
> ssnnenennet

2) Oak
< DE Receveur

